Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.561 Filed 11/02/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

 LISA DOOD, et al.,

                      Plaintiffs,                   Case No. 1:18-cv-1393
v.                                                  Honorable Hala Y. Jarbou
BIOMET ORTHOPEDICS, L.L.C., et al.,

                      Defendants.
______________________________/

                                    AMENDED OPINION

       Plaintiffs Lisa Dood and J. Lindsey Dood are spouses. The primary focus of this case

relates to Lisa Dood and an allegedly defectively manufactured hip implant device designed and

made by Defendants. (See Compl., ECF No. 1.) The device in question was surgically implanted

in 2006. (Compl. ¶ 29.) In 2012, Lisa Dood began experiencing pain in her right quad (Dood

Dep. 68, ECF No. 103-1), which by 2014 had migrated to her right hip. (Id. at 87-88.) In April

2014, Lisa Dood underwent revision surgery on her right hip, which entailed removing the implant

manufactured by Defendants. (Compl. ¶ 31.) Plaintiffs sued Defendants on July 14, 2016. Lisa

Dood brought seven counts (Counts I-VII), all related to the allegedly defective implant, while J.

Lindsey Dood brought a single count for loss of consortium (Count VIII). Before this Court is

Defendants’ motion for summary judgment (ECF No. 100), which argues that Plaintiffs’ claims

are time-barred. For the reasons set forth below, Defendants’ motion will be granted in part and

denied in part.




                                                1
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.562 Filed 11/02/20 Page 2 of 10




                                      I. FACTUAL BACKGROUND

        As mentioned above, the heart of this case is about whether Defendants’ hip implant device

caused Lisa Dood pain and medical issues that ultimately necessitated the removal of the implant.

The basic timeline is undisputed: Dood received the implant at issue in 2006, began to experience

pain in her quad in 2012, which migrated to her hip around 2014, leading to the device’s removal

in 2014, and the Doods filed suit on July 14, 2016. Defendants dispute that the implant in question

was defective at all. (See Mot. Summ. J. Reply Br. 2 n.1, ECF No. 108.) However, the crux of

Defendants’ summary judgment motion is when the implant caused Lisa Dood harm – assuming

the device was in fact defective. As will be discussed in the following section, the relevant statute

of limitations is three years from the time that the implant allegedly began to cause Lisa Dood

pain. Thus, the timeliness of Plaintiffs’ claims turns on whether the implant harmed Lisa Dood

before July 14, 2013 (in which case their claims are time-barred), or after (in which case the statute

of limitations has not run).

        Both parties point to depositions of Lisa Dood (ECF No. 103-1) and one of her doctors,

Dr. Karl Roberts (ECF No. 103-3)1 in addressing the propriety of summary judgment. Defendants

also cite Dr. Roberts’ medical records for Lisa Dood (ECF No. 101-3), a portion of which is

excerpted by Plaintiffs (ECF No. 103-2).

        Starting in 2012, Lisa Dood experienced pain in her right quad. (Dood Dep. 69-70.) There

were no obvious causes, such as a recent fall. (Id.) Dood went to Dr. Kornoelje seeking diagnosis;

the doctor referred her to a physical therapist. (Id.) The physical therapist believed that the implant

surgery itself may have weakened Dood’s tendons and muscles, thus causing the pain. (Id. at 71.)



1
  Defendants’ brief supporting their summary judgment motion included relevant excerpts of both depositions as
exhibits; the Court cites to Plaintiffs’ opposition brief because their exhibits include complete transcripts of the
depositions.

                                                         2
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.563 Filed 11/02/20 Page 3 of 10




Physical therapy seemed to have mixed results initially, but ultimately failed to permanently

assuage Dood’s pain or identify the pain’s source. (See id. at 71 (“It would kind of fluctuate just

enough for me to think oh, this, and then, boom, the next thing you know, [the pain] would just go

back.”).) Dr. Kornoelje believed that Dood’s pain could be caused by iliopsoas tendinitis or spine

issues and made referrals accordingly. (Id. at 68.) Shortly before she had her implant removed –

though it is not clear exactly when – Dood’s pain migrated from her quad to her hip. (See id. at

70 (“[The pain] was just in my quad actually. It didn’t start in the hip. It eventually went there

right before the end, before the [implant was removed], but it was mostly in my quad.”); see also

Dood Medical R. 7, ECF No. 101-3 (Dood told Dr. Roberts that pain had migrated to her hip in

April 2014.)

       In January 2014, Lisa Dood met with Dr. Roberts regarding the onset of “right hip and

groin pain for two years.” (Dood Medical R. 6.) Dr. Roberts opined that her pain may be rooted

in “iliopsoas tendinitis” but also expressed concern that her problems may stem from the hip

implant. (Id.) He believed that the surgery to implant the device in 2006 may have been causing

pain. (Id. at 8.) Dr. Roberts’ notes indicate that Lisa Dood felt that her legs were different lengths,

another potential cause of her pain, though Dood strongly denied remembering any such

discussion. (Dood Dep. 88-89.) After some tests, Dr. Roberts discovered that Dood had slightly

elevated levels of cobalt and chromium in her blood, suggesting issues with the implant, though

she did not feel that her symptoms matched those that result from elevated metal ion levels. (See

Roberts Dep. 36-37; Dood Dep. 77.) In April 2014, Dr. Roberts determined that the implant could

be causing problems for Dood, though he advised her against surgically removing the device as

her condition did not seem sufficiently severe relative to the risk of further complications from

surgery. (Dood Medical R. 8.) At some point in 2014, a physical therapist also told Dood that he



                                                  3
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.564 Filed 11/02/20 Page 4 of 10




believed her pain was coming from her hip. (Dood Dep. 85.) On April 28, 2014, Dr. Roberts

surgically removed Dood’s implant. (Dood Medical R. 11-12.) Lisa Dood does not currently

experience any pain in her hip. (Dood Dep. 105-106.)

                                          II. STANDARD

               A. Summary Judgment

       Summary judgment is appropriate when the moving party demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must examine the “pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,” to determine whether there is a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.

P 56(c)) (internal quotations omitted). A fact is material if it “might affect the outcome of the

suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact is genuinely

disputed when there is “sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Id. at 249 (citing First Nat’l Bank. of Ariz. v. City Serv. Co., 391 U.S. 253,

288-89 (1961)). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party [by a preponderance of the evidence], there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting City

Serv., 391 U.S. at 289). In considering the facts, the court must draw all inferences in the light

most favorable to the nonmoving party. Id. Summary judgment is not an opportunity for the court

to resolve factual disputes. Anderson, 477 U.S. at 249.




                                                  4
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.565 Filed 11/02/20 Page 5 of 10




               B. Statute of Limitations

       If a claim is brought after the statute of limitations has run, the opposing party may assert

that the claim is time-barred and it will be dismissed. Lutz v. Chesapeake Appalachia, L.L.C., 717

F.3d 459, 464 (6th Cir. 2013). Though the party asserting the claim is subject to the statute of

limitations, the opposing party bears the burden of proving that the action is time-barred. Id.

       It is undisputed that Michigan law governs the timeliness of Plaintiff’s claims in this case.

In Michigan, a claim for personal injury must be brought within three years. Mich. Comp. Laws

§ 600.5805(2). Such a claim accrues at the time of injury, even if the plaintiff is unaware of the

source of that injury. See Henry v. Dow Chem. Indus. Co., 905 N.W.2d 601 (Mich. 2018). Some

causes of action accrue according to a “discovery rule,” whereby accrual occurs when the plaintiff

learned or reasonably should have learned of a claim against a defendant. See, e.g., Mich. Comp.

Laws § 600.5833 (breach of warranty claim “accrues at the time the breach of the warranty is

discovered or reasonably should have been discovered). However, Michigan has abolished

application of the common law discovery rule with respect to personal injury claims, and discovery

rules may only be applied when expressly provided for by statute. Trentadue v. Buckler Lawn

Sprinkler, 738 N.W.2d 664, 672 (Mich. 2007); see also Henry, 905 N.W.2d at 601 (plaintiffs’

cause of action accrued when toxic chemical was first present in their soil, not when they first

learned that their soil may be poisoned).

                                            III. ANALYSIS

               A. Counts I, IV-VIII

                       1. Source of Pain Is a Material Fact

       Defendants’ motion for summary judgment raises a factual question: assuming that Dood’s

implant was defective, when did it begin to cause her pain? This question concerns a material fact



                                                  5
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.566 Filed 11/02/20 Page 6 of 10




because it will “affect the outcome of the suit.” Anderson, 477 U.S. at 248. All of Plaintiffs’

claims are fundamentally based on the alleged failure of the implant and the resulting harm that

failure inflicted on Lisa Dood. Thus, their claims rise or fall based on when Dood’s cause of action

first accrued. No discovery rule is applicable here; accrual occurred at whatever time the implant

allegedly began to cause Dood pain. See Tice v. Zimmer Holdings, Inc., No. 1:15-cv-134, 2015

WL 4392985, at *5 (W.D. Mich. July 15, 2015) (cause of action for defective hip implant accrued

“when the alleged defects in the Devices harmed” plaintiff). Thus the timing of the device’s alleged

failure, and therefore the source of Dood’s pain before July 14, 2013, is a material fact.

                       2. Dispute as to Source of Pain in 2012 is Genuine

       The principal obstacle facing Defendants’ motion for summary judgment is the fact the site

of Lisa Dood’s pain changed over time. In 2012, she began to feel pain in her right quad. (Dood

Dep. 69-70.) By around April 2014, the pain had migrated to her right hip. (See id. at 70.) Thus,

Defendants’ task is to demonstrate that a reasonable juror could only conclude that Dood’s quad

pain and subsequent hip pain stemmed from the same cause. They ultimately fail to meet this

burden.

       Lisa Dood’s medical professionals considered a range of potential causes of her pain.

Some were ruled out. (See Dood Dep. 68 (doctor told Dood spine could be issue, but specialist

concluded spine was not a problem).) Others were not. Both a physical therapist and Dr. Roberts

theorized that the 2006 implanting surgery itself could have caused damage leading to Dood’s

quad pain. (See Dood Dep. 71; Dood Medical R. 7.) Dr. Roberts noted “some atrophy of [Dood’s]

gluteus minimus, which is consistent with” the type of damage that can result from a hip implant

surgery. (Dood Medical R. 7.) Medical records also indicate that Dood stated her legs were

different lengths and potentially the source of her pain (id. at 8), though Dood is adamant that she



                                                 6
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.567 Filed 11/02/20 Page 7 of 10




does not remember saying anything about her legs to Dr. Roberts. (Dood Dep. 88-89; but see

Dood Medical R. 8 (Dood mentioned legs were different lengths, and Dr. Roberts believed such

“symptomatic leg length difference” could contribute to her pain).)

       Based on the record before the Court, a jury could reasonably find that factors such as

weakened muscles and tendons from surgery or “symptomatic leg length difference” (Dood

Medical R. 8.) were causes of Dood’s quad pain in 2012 or hip pain in 2014. In light of multiple

potential causes, there is a genuine dispute as to when the implant allegedly began to inflict pain

on Dood. In other words, a reasonable juror could find that the hip implant did not harm Dood

before July 14, 2013, if they found the implant defective at all.

       A case from the Michigan Court of Appeals demonstrates why there is a genuine dispute

here. In Schaendorf v. Consumers Energy Co., 730 N.W.2d 402 (Mich. Ct. App. 2007), the court

denied summary disposition after finding that there was a genuine factual question about when the

plaintiffs’ cause of action accrued. The plaintiffs sued, claiming that stray voltage attributed to

the defendant had resulted in decreased milk production by the plaintiffs’ cows. Id. at 404. The

defendant sought summary disposition in circuit court, claiming that the statute of limitations had

expired given that the plaintiffs’ cows first lost milk production in 2000, whereas the plaintiff did

not file suit until 2004. Id. at 407. The circuit court denied summary disposition and the defendant

appealed. The court of appeals ruled that summary disposition was inappropriate, finding that

       there was evidence that other factors can also cause milk production to decrease.
       Moreover, there was evidence that milk production increased again in 2001 and
       that it was not until 2002 that milk production began a sustained decline and other
       signs of stray voltage began to appear. More significantly, the submitted evidence
       showed that defendant’s own employees tested plaintiffs’ farm in 2002 and 2003
       and did not detect a problem with stray voltage.

       Id.




                                                 7
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.568 Filed 11/02/20 Page 8 of 10




       Here, like in Schaendorf, the record contains evidence of several conditions that

could have caused Dood’s pain. Reasonable minds could differ as to whether the same

malady caused Dood’s pain in both her quad and her hip. Drawing inferences in favor of

Plaintiffs, a reasonable juror could conclude that the implant did not fail until 2014 and that

some other issue was causing Dood pain in 2012 and 2013. These are factual issues that

must be resolved by a jury.

       The above conclusion does not result from reliance on the common law discovery

rule, which was held abolished by statute in Michigan. Trentadue, 661 N.W.2d at 671-72.

Defendants are correct to point out that accrual here does not depend on when anyone first

thought that Dood’s implant could be defective. Plaintiffs’ causes of action accrued the

moment the implant began to cause Lisa Dood pain. See Trentadue, 738 N.W.2d at 670

(claim accrues when wrong is done and “[t]he wrong is done when the plaintiff is harmed

rather than when the defendant acted”) (quoting Boyle v. Gen. Motors Corp., 661 N.W.2d

557, 560 n.5 (Mich. 2003) (internal quotations omitted). That does not relieve Defendants

of the burden of demonstrating that no reasonable juror could find that Dood’s problems

with her implant began after July 14, 2013, i.e., within the statute of limitations. See

Anderson, 447 U.S. at 256 (“[M]ovant has burden of showing that there is no genuine issue

of fact.”). Defendants have failed to meet that burden. Summary judgment on the basis

that Plaintiffs’ claims are time-barred is therefore inappropriate.

                       3. Accrual of Breach of Warranty Claims

       The parties dispute which statute of limitations governs Plaintiffs’ breach of express and

implied warranty claims. Plaintiffs argue that their breach of warranty claims are governed by the

discovery rule provided in Mich. Comp. Laws §600.5833, while Defendants counter that all claims



                                                  8
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.569 Filed 11/02/20 Page 9 of 10




are subject to the strict time-of-injury accrual under Mich. Comp. Laws § 600.5805(2) because

this case is fundamentally about alleged tortious conduct. It is unnecessary for the Court to resolve

this issue now. Even accepting Defendants’ argument, which would set accrual earlier than would

occur under the discovery rule, the issue of accrual would remain unresolved. The timing of the

implant’s alleged failure has not yet been established. Thus, at this moment, it is irrelevant whether

section 600.5833 or 600.5805 would ultimately apply to the breach of warranty claims. Parties

may renew this argument when the issue is ripe for resolution.

               B. Count II Does not Toll Accrual

       Defendants are correct that Plaintiffs’ allegations of fraudulent concealment cannot save

any claims that would otherwise be time-barred. Mich. Comp. Laws § 600.5855 tolls the accrual

of a cause of action against any party “who is or may be liable for any claim” and that “fraudulently

conceals the existence of the claim.” However, any cause of action tolled by the statute must be

brought “within 2 years after the person who is entitled to bring the action discovers, or should

have discovered, the existence of the claim.” Id.

       The absolute latest that Plaintiffs’ claims could possibly be tolled to is April 2014, when

Dr. Roberts began to suspect that the implant was defective. (Dood Medical R. 8.) Yet Plaintiffs

did not sue until July 2016, more than two years later and thus past the period of tolling allowed

by section 600.5855. Plaintiffs’ allegations of fraudulent concealment will not save any claim that

is ultimately found to be time-barred.

               C. Count III Is Time-Barred

       Plaintiffs’ claim of fraudulent misrepresentation is time-barred. A claim for fraudulent

misrepresentation accrues at the time of the alleged misrepresentation; the discovery rule does not

apply. Boyle, 661 N.W.2d at 569. Here, Plaintiffs allege that Lisa Dood “reasonably relied upon



                                                  9
Case 1:18-cv-01393-HYJ-RSK ECF No. 113, PageID.570 Filed 11/02/20 Page 10 of 10




 Defendants’ deceptive, inaccurate, and fraudulent misrepresentations,” implying that these

 misrepresentations induced Dood to select Defendants’ implant as the solution to her hip problems

 in 2006. (Compl. ¶ 57.) Therefore, Dood’s claim for fraudulent misrepresentation accrued in

 2006. Although it may be “unclear whether the specific statute of limitations for fraud cases is

 subsumed by the broadly applicable three-year products liability statute of limitations,” the Court

 need not decide which of two potential statutes of limitations apply here. Good v. Howmedia

 Osteonics Corp., Nos. 15-cv-10133, 15-cv-10134, 2015 WL 8175256, at *4 (E.D. Mich. Dec. 8,

 2015). Whether the appropriate statute of limitations is three years, under Mich. Comp. Laws

 § 600.5805(2), or six years, under Mich. Comp. Laws § 600.5813, approximately ten years elapsed

 between the alleged misrepresentations and the commencement of this suit. Count III is time-

 barred.

                                         IV. CONCLUSION

           For the reasons stated, Defendants’ motion for summary judgment (ECF No. 100) will be

 granted in part and denied in part. Counts II and III will be dismissed as time-barred. Summary

 judgment will not be granted with respect to Counts I and IV-VIII as there remains a genuine issue

 of when the implant allegedly failed. An order will enter in accordance with this Opinion.

           Opinion amended to correct that only an order will enter in accordance with this Opinion.




  Dated: November 2, 2020                              /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
